

116 HR 834 IH: The Shutdown to End All Shutdowns Act
U.S. House of Representatives
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 834IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2019Ms. Houlahan (for herself, Ms. Slotkin, Mr. Phillips, Mr. Allred, Mrs. Axne, Mr. Cisneros, Mrs. Craig, Ms. Finkenauer, Mr. Harder of California, Ms. Kendra S. Horn of Oklahoma, Mr. Kim, Mrs. Lee of Nevada, Mr. Malinowski, Mr. McAdams, Ms. Mucarsel-Powell, Mr. Pappas, Mr. Rose of New York, Ms. Sherrill, Ms. Spanberger, Ms. Torres Small of New Mexico, and Mrs. Trahan) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committees on Oversight and Reform, House Administration, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 31, United States Code, to provide for automatic continuing appropriations, to
			 prohibit the use of funds for the official travel of Members of Congress
			 and executive branch employees and other activities during any period in
			 which such automatic continuing appropriations are in effect, to withhold
			 the pay of Members of Congress during any period in which such automatic
			 continuing appropriations are in effect, and for other purposes.
	
 1.Short titleThis Act may be cited as The Shutdown to End All Shutdowns Act. 2.Automatic continuing appropriations (a)In GeneralChapter 13 of title 31, United States Code, is amended by inserting after section 1310 the following new section:
				
					1311.Continuing appropriations
						(a)
 (1)If any appropriation measure for a fiscal year is not enacted before the beginning of such fiscal year or a joint resolution making continuing appropriations is not in effect, there are appropriated such sums as may be necessary to continue any program, project, or activity for which funds were provided in the preceding fiscal year—
 (A)in the corresponding appropriation Act for such preceding fiscal year; or (B)if the corresponding appropriation bill for such preceding fiscal year did not become law, then in a joint resolution making continuing appropriations for such preceding fiscal year.
								(2)
 (A)Appropriations and funds made available, and authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be at a rate of operations not in excess of the lower of—
 (i)100 percent of the rate of operations provided for in the regular appropriation Act providing for such program, project, or activity for the preceding fiscal year;
 (ii)in the absence of such an Act, 100 percent of the rate of operations provided for such program, project, or activity pursuant to a joint resolution making continuing appropriations for such preceding fiscal year; or
 (iii)100 percent of the annualized rate of operations provided for in the most recently enacted joint resolution making continuing appropriations for part of that fiscal year or any funding levels established under the provisions of this Act.
 (B)If this section is in effect at the end of a fiscal year, funding levels shall continue as provided in this section for the next fiscal year.
 (3)Appropriations and funds made available, and authority granted, for any fiscal year pursuant to this section for a program, project, or activity shall be available for the period beginning with the first day of a lapse in appropriations and ending with the date on which the applicable regular appropriation bill for such fiscal year becomes law (whether or not such law provides for such program, project, or activity) or a continuing resolution making appropriations becomes law, as the case may be.
 (b)An appropriation or funds made available, or authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be subject to the terms and conditions imposed with respect to the appropriation made or funds made available for the preceding fiscal year, or authority granted for such program, project, or activity under current law.
 (c)Expenditures made for a program, project, or activity for any fiscal year pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever a regular appropriation bill or a joint resolution making continuing appropriations until the end of a fiscal year providing for such program, project, or activity for such period becomes law.
 (d)This section shall not apply to a program, project, or activity during a fiscal year if any other provision of law (other than an authorization of appropriations)—
 (1)makes an appropriation, makes funds available, or grants authority for such program, project, or activity to continue for such period; or
 (2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such program, project, or activity to continue for such period..
 (b)Clerical AmendmentThe table of sections of chapter 13 of title 31, United States Code, is amended by inserting after the item relating to section 1310 the following new item:
				
					
						1311. Continuing appropriations..
 (c)Effective dateThe amendments made by this section shall apply with respect to fiscal year 2020 and each succeeding fiscal year.
			3.Prohibiting use of funds for certain government activities while automatic continuing
			 appropriations are in effect
 (a)ProhibitionDuring the period described in subsection (c), no appropriated funds, including official funds of the House of Representatives, official funds of the Senate, or funds available under any Federal law, rule, or regulation, may be used to pay for the costs of any of the following:
 (1)Travel by Members of CongressTravel by a Member of Congress (except as provided in paragraph (1) of subsection (b)). (2)Travel by executive branch employeesTravel by an employee of an executive agency (except as provided in paragraph (2) of subsection (b)).
 (3)Bonuses and other pay incentivesPayments to covered political appointees for relocation expenses or allowances, differentials, bonuses, awards, or other similar cash payments under title 5, United States Code, or any other provision of law.
 (4)Reception and representation expensesOfficial reception and representation expenses. (5)Exercise facilities and golf coursesThe operation of an exercise facility or golf course.
				(b)Exceptions
 (1)Travel by Members to Washington Metropolitan AreaSubsection (a) does not apply with respect to travel by a Member of Congress to the Washington Metropolitan Area.
 (2)Waivers in case of emergency or threats to securityThe head of an executive agency may waive the application of subsection (a) to travel by an employee of the agency if the head of the agency determines that travel by the employee is necessary to respond to a threat to national security, a significant law enforcement event, or a natural disaster or other similar emergency.
 (c)Period describedThe period described in this paragraph is the period that— (1)begins on the 31st consecutive day on which appropriations and funds are made available pursuant to section 1311 of title 31, United States Code (as added by section 2(a)); and
 (2)ends on the date on which appropriations and funds are no longer made available pursuant to section 1311 of such title.
 (d)DefinitionsIn this section, the following definitions apply: (1)The term covered political appointee means any full-time, noncareer Presidential or Vice-Presidential appointee, noncareer appointee in the Senior Executive Service (or other SES-type system), or appointee to a position that has been excepted from the competitive service by reason of being of a confidential or policymaking character (Schedule C and other positions excepted under comparable criteria) in an executive agency, but does not include any individual appointed as a member of the Senior Foreign Service or solely as a uniformed service commissioned officer.
 (2)The term executive agency has the meaning given that term in section 105 of title 5, United States Code, and includes the Executive Office of the President, the United States Postal Service, and Postal Regulatory Commission, but does not include the Government Accountability Office.
 (3)The term Washington Metropolitan Area means the District of Columbia, the Counties of Montgomery and Prince George’s in Maryland, and the Counties of Arlington, Fairfax, Loudon, and Prince William and the Cities of Alexandria and Falls Church in Virginia.
				4.Prohibiting paying Members of Congress while automatic continuing appropriations are in effect
			(a)Rule for One Hundred Sixteenth Congress
 (1)Holding salaries in escrowIf a pay period occurs during the One Hundred Sixteenth Congress during the period described in paragraph (2), the payroll administrator of each House of Congress shall—
 (A)deposit in an escrow account and exclude from the payments otherwise required to be made with respect to that pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of—
 (i)the daily rate of pay of the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501); and
 (ii)the number of 24-hour periods during the pay period; and (B)release amounts deposited in an escrow account under subparagraph (A) to such Member of Congress only upon the expiration of the period described in paragraph (2).
 (2)Period describedThe period described in this paragraph is the period that— (A)begins on the 31st consecutive day on which appropriations and funds are made available pursuant to section 1311 of title 31, United States Code (as added by section 2(a)); and
 (B)ends on the earlier of— (i)the date on which appropriations and funds are no longer made available pursuant to section 1311 of such title; or
 (ii)the last day of the One Hundred Sixteenth Congress. (3)Withholding and remittance of amounts from payments held in escrowThe payroll administrator of each House of Congress shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) that would apply to the payment if the payment were not subject to paragraph (1).
 (4)Release of amounts at end of the CongressIn order to ensure that this subsection is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payment to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Sixteenth Congress.
				(b)Subsequent Congresses
 (1)Reduction in salariesIf a pay period occurs during the One Hundred Seventeenth Congress or any succeeding Congress during the period described in paragraph (2), the payroll administrator of each House of Congress shall exclude from the payments otherwise required to be made with respect to that pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of—
 (A)the daily rate of pay of the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501); and
 (B)the number of 24-hour periods during the pay period. (2)Period describedThe period described in this paragraph is the period that—
 (A)begins on the 31st consecutive day on which appropriations and funds are made available pursuant to section 1311 of title 31, United States Code (as added by section 2(a)); and
 (B)ends on the date on which appropriations and funds are no longer made available pursuant to section 1311 of such title.
 (c)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrator of each House of Congress with such assistance as may be necessary to enable the payroll administrator to carry out this section.
 (d)DefinitionIn this section, the term payroll administrator, with respect to a House of Congress, means— (1)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and
 (2)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.
 5.Quorum callsOn each day on which appropriations and funds are made available pursuant to section 1311 of title 31, United States Code (as added by section 2(a)), including weekends and legal public holidays, each House of Congress shall convene and hold a quorum call of its members.
 6.Member of Congress definedIn this Act, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. 